Opinion issued January 22, 2015




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                           ————————————
                              NO. 01-14-00391-CV
                           ———————————
                    APRIL DORANNA CROSS, Appellant
                                        V.
                      THE STATE OF TEXAS, Appellee



               On Appeal from the 412th Judicial District Court
                           Brazoria County, Texas
                       Trial Court Cause No. 73573


                         MEMORANDUM OPINION

      Appellant, April Doranna Cross, has failed to timely file her appellate brief.

See TEX. R. APP. P. 38.6(a), 38.8(a)(1). After being notified by the Clerk of this

Court on December 12, 2014, that this appeal was subject to dismissal unless
appellant filed a motion for an extension of time, she did not timely respond. See

TEX. R. APP. P. 10.5(b)(1), 38.6(d), 38.8(a)(1), 42.3(c).

      Accordingly, we dismiss the appeal for want of prosecution for failure to

timely file a brief. See TEX. R. APP. P. 38.8(a)(1), 42.3(b), (c). We dismiss any

pending motions as moot.

                                  PER CURIAM
Panel consists of Justices Keyes, Higley, and Brown.




                                          2